Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group VI, claims 1, 11, 12, 13, 16 and 17 in the reply filed on 2/42021 is acknowledged.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn (US 2014/0060013).  Dunn teaches in applicant’s own prior art : 
Claim 1:  a semi-closed power generation system comprising:

an engine subsystem (1);

semi-closed-cycle (SCC) oxygen plant subsystem connectable to the engine subsystem (5);

an intake subsystem (4) connectable to the SCC oxygen plant subsystem; and a gas cleanup system  (6) (GCS) connectable to the SCC oxygen plant subsystems; and 

Claim 11:  the semi-closed power generation system as in claim 1 wherein the gas cleanup system (GCS) (6), Figure 5 comprises:

a two stage GCS molecular sieve-based dehydration and capture system (37, 38, par. 61); a GCS blower (35) connectable to the two stage GCS molecular sieve-based dehydration system; and

a heat exchanger (46) connectable to the two stage GCS molecular sieve-based dehydration system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 12  is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2014/0060013) in view of Chen et al (US 6045603).  Dunn applies as in claim 1 above, and further teaches: .
wherein the gas cleanup system (GCS) further comprises:

at least two Vacuum Pressure Swing Absorption (VPSA) vessels (37, 38, par. 61) connectable to the heat exchanger (46);
however, Dunn does not appear to teach:
a vacuum pump for removing captured gases from the VPSA vessels; a buffer tank connectable to the vacuum pump; a multi-stage compressor connectable to the buffer tank; and a storage tank connectable to the multi-stage compressor.
Chen discloses a system (Fig 1; col 4, In 11 -12) including a vacuum pump (72; Fig 1; col 4, In 44-45) in fluid communication with an adsorption vessel (A; Fig. 1; col 4, In 11 -14, 35-43, 45-54), a buffer tank (E; Fig 1; col 4, In 47-50) coupled to the vacuum pump (72; col 4, In 45-50), a compressor connectable to the buffer tank (in line 68, compressors inherently well-known in the art to include multiple stages; Fig 1; col 8, In 6-13), and a storage tank (F; Fig 1; col 4, In 14-16) connectable to the compressor (from line 68; col 8, In 6-13). It would have been obvious to a person with ordinary skill in the art to modify Dunn to further include the pump, buffer tank, compressor and storage tank of Chen in order to further purify gases in the gas cleanup system.
Allowable Subject Matter
Claims 13, 16 and 17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853.  The examiner can normally be reached on Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICK R SOLIS/Primary Examiner, Art Unit 3747